Third District Court of Appeal
                               State of Florida

                          Opinion filed January 6, 2021.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D20-118
                          Lower Tribunal No. 15-8869
                             ________________


                                Juan O. Sejas,
                                    Appellant,

                                        vs.

                             Giovanna Paredes,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Maria Elena
Verde, Judge.

     Juan O. Sejas, in proper person.

     Giovanna Paredes, in proper person.


Before EMAS, C.J., and LINDSEY and MILLER, JJ.

     PER CURIAM.
      In this appeal involving postjudgment dissolution proceedings, Juan Sejas

(the former husband) appeals three orders: a December 19, 2019 order granting the

emergency motion of Giovanna Paredes (the former wife) for travel, compelling the

former husband to provide minor children’s passports and execute travel

authorization forms, and granting entitlement to attorney’s fees; and two January

2020 orders, each entitled “Final Judgment Against Garnishee.”

      As to the first order, we affirm in all aspects, save one: to the extent that the

former husband contests the trial court’s attorney’s fee determination (paragraphs

eight and nine), that aspect of the order is nonfinal and nonappealable, as it merely

determines entitlement, but not amount. We are therefore without jurisdiction to

review it. Sunrise Air, Inc. v. U.S. Bancorp Equip. Fin., Inc., 132 So. 3d 298, 299

(Fla. 4th DCA 2014) (“To the extent appellate review of entitlement to attorneys' fees

is sought, the appeal is dismissed for lack of jurisdiction.”) (citing GEICO Gen. Ins.

Co. v. Williams, 111 So. 3d 240, 246 (Fla. 4th DCA 2013) (“ ‘[T]he attorney's fee

issue is not finally resolved or ripe for appellate review until both entitlement and

amount have been determined.’ ”)). We dismiss that portion of the former husband’s

appeal, without prejudice to the filing of an appeal following entry of an order fixing

the amount.

      As to the two remaining orders, which entered final judgment of garnishment

in favor of the former wife, the former husband has failed to demonstrate that the



                                          2
trial court committed any error. Instead, the former husband’s claims are largely

directed at determinations made by the trial court in an earlier final judgment entered

in 2019 (which judgment was appealed unsuccessfully by the former husband). We

therefore affirm the two garnishment orders.

      Affirmed in part and dismissed in part.




                                          3